Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 17/155,057 filed on 01/21/2021. Claims 1-4 are currently pending and have been considered below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Allowable Subject Matter
Claims 1 - 4 are allowed.
The following is an examiner's statement of reasons for allowance: 
The following closest prior arts are relevant as per the examiner’s interpretation but are not applied:
MANAMOHAN; SATHYANARAYANAN et al. (US 2021/0233192 A1) – Systems and methods for … decentralized model building for machine learning using a blockchain: “Coordinating and controlling operations performed by the nodes (of autonomous vehicles) can be programmed using smart contracts of the underlying blockchain network or platform to accommodate current and future models …  sharing”.

SELVANESAN; Sarun et al. (US 2021/0345072 A1) – “the UE comprises one or more of a mobile terminal, or stationary terminal, or cellular IoT-UE, or vehicular UE, or vehicular group leader (GL) UE, or an IoT or narrowband IoT, NB-IoT, device, or a ground based vehicle, or an aerial vehicle, or a drone, or a moving base station, or a road side unit, or a building, or any other item or device provided with network connectivity enabling the item/device to communicate using the wireless communication network, e.g., a sensor or actuator, and wherein the base station comprises one or more of a macro cell base station, or a small cell base station, or a central unit of a base station, or a distributed unit of a base station, or a road side unit, or a UE, or a group leader (GL), or a relay or a remote radio head, or an AMF, or an SMF, or a core network entity, or mobile edge computing entity, or a network”.
 MANAMOHAN and SELVANESAN individually or in combination do not disclose the invention as filed. 
What is missing from the prior art is a technique of sharing models among autonomous vehicles based on a blockchain.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claim 1, and thereby claim 1 is considered allowable. The dependent claims which further limit claim 1 are also allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAZI FAROOQUI/
Primary Examiner, Art Unit 2491